                   Case 1:20-cv-03535-JPO Document 44 Filed 07/01/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
         ________________________________________________
         ERNIE HINES D/B/A COLORFUL MUSIC                 )
                           Plaintiff                      ) Action No.
         v.                                               ) 20-3535 (JPO)
         BMG RIGHTS MANAGEMENT (US) LLC,                  ) CONSENTED TO
         WARNER CHAPPELL MUSIC INC.,                      ) MOTION TO
         SHAWN CARTER p/k/a JAY-Z and                     ) WITHDRAW
         TIMOTHY MOSLEY p/k/a TIMBALAND                   ) AS COUNSEL
                           Defendants                     )
         ________________________________________________)


                 The law firm of Brown & Rosen LLC hereby withdraws as counsel to Plaintiff Ernie

         Hines d/b/a Colorful Music (“Hines”) in this matter. There has been a breakdown in the

         relationship between counsel and Hines’ advisory team. Hines hereby consents to the

         withdrawal of counsel. Brown & Rosen LLC has no lien on this file. Plaintiff requests 60 days

         to substitute new counsel.



         CONSENTED BY CLIENT

          _______________________
          Ernie Hines
          227 Elgin Ave. Apt 2A
          Forest Park, IL 60130
Granted. The Clerk of Court is instructed to
terminate attorney Christopher Brown from this        ERNIE HINES D/B/A COLORFUL MUSIC
case and to close Dkt. No. 43. The case is hereby     By His Attorneys,
stayed for 60 days. Within 60 days, Plaintiff shall
have new counsel file an appearance or indicate
                                                      Christopher Brown
by letter whether he wishes to proceed pro se
                                                      CB3465
(representing himself).                               Brown & Rosen LLC
  So ordered: 7/1/20                                  Attorneys At Law
Mr. Brown is directed to serve Mr. Hines with a       100 State Street, Suite 900
copy of this order.                                   Boston, MA 02109
                                                      617-728-9111 (T)
         Dated: June 26, 2020                         cbrown@brownrosen.com



                                                         1
